        Case 1:20-cv-06214-PGG-KHP Document 19 Filed 01/07/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                   1/7/2021
CARLOS RIVERA

                                                Plaintiff,                        20-CV-6214 (PGG) (KHP)

                             -against-                                                   ORDER


JOSE L. SOLANO,

                                                 Defendant.
-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         On December 22, 2020, Defendant filed a letter requesting the Court sign a subpoena

authorizing the deposition of a non-party medical provider of Plaintiff. (ECF No. 15.) In

response, the Court ordered Defendant to submit the relevant medical records under seal.

(ECF No. 16.) On December 29, 2020, Defendant filed the requested medical records. (ECF

Nos. 17 & 18.)

         Having reviewed the relevant medical records, the Court finds that the deposition of the

non-party medical provider is appropriate, and attaches a signed subpoena authorizing the

deposition to this Order.

        The Defendant is directed to serve this Order and the attached subpoena on Plaintiff.

SO ORDERED.

DATED:             New York, New York
                   January 7, 2021

                                                                     ______________________________
                                                                     KATHARINE H. PARKER
                                                                     United States Magistrate Judge
              Case 1:20-cv-06214-PGG-KHP Document 19 Filed 01/07/21 Page 2 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------X
CARLOS RIVERA,
                                                                          Docket No.:
                                         Plaintiff,                       20-CV-6214(PGG)(KHP)
        -against-

JOSE L. SOLANO and READING
TRANSPORTATION CORP.,
                                         Defendants.
--------------------X
                    SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

TO: Alex Aleman
    c/o Lincoln Medical and Mental Health Center
    East 149 th Street
    Bronx, New York 10451

_L Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to
testify at a deposition to be taken in this civil action. If you are an organization, you must designate one
or more officers, directors, or managing agents, or designate other persons who consent to testify on
your behalf about the following matters, or those set forth in an attachment: see attached records.

                                     Place: By videoconference
                            Date and Time: 11:00 AM January 27, 2021
The deposition will be recorded by this method: Stenographer

_ Production: You, or your representatives, must also bring with you to the deposition the following
documents, electronically stored information, or objects, and must permit inspection, copying, testing,
or sampling of the material: N/A

The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of
compliance; Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e)
and (g), relating to your duty to respond to this subpoena and the potential consequences of not doing
so.
      01/07/2021
Date:
                                                                 OR
                             Signature of U.S. Magistrate Judge       Attorney's Signature

The name, address, e-mail address, and telephone number of the attorney representing Jose L. Solano
and Reading Transportation Corp. who issues or requests this subpoena are:
      Daniel M. Stewart, Esq., Fleischner Potash LLP. 14 Wall Street, Suite 5C, New York, New York
10005, dstewart@fp.law, (646) 520-4200. File number 22376

                       Notice to the person who issues or requests this subpoena
If this subpoena demands the production of documents, electronically stored information, or tangible things before trial, a
notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it
is directed. Fed. R. Civ. P. 45(a)(4).
Case 1:20-cv-06214-PGG-KHP Document 19 Filed 01/07/21 Page 3 of 4
Case 1:20-cv-06214-PGG-KHP Document 19 Filed 01/07/21 Page 4 of 4
